

FIRST AMENDMENT TO
INTEGRA LIFESCIENCES HOLDINGS CORPORATION
PERFORMANCE INCENTIVE COMPENSATION PLAN


THIS FIRST AMENDMENT TO INTEGRA LIFESCIENCES HOLDINGS CORPORATION PERFORMANCE
INCENTIVE COMPENSATION PLAN (this “First Amendment”), dated as of February 15,
2017, is made and adopted by the Compensation Committee of the Board of
Directors (the “Committee”) of Integra Lifesciences Holdings Corporation, a
Delaware corporation (the “Corporation”). Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan (as defined below).


RECITALS


WHEREAS, the Corporation maintains the Integra Lifesciences Holdings Corporation
Performance Incentive Compensation Plan (the “Plan”);


WHEREAS, pursuant to Section 7.1 of the Plan, the Plan may be amended at any
time by action of the Committee; and


WHEREAS, the Corporation desires to amend the Plan to increase the maximum bonus
opportunity for executive officers.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein.


AMENDMENT


1.
The last sentence of Section 3.3 of the Plan is hereby deleted and replaced in
its entirety with the following:



“Notwithstanding the foregoing, in no event shall the amount of a Bonus for an
executive officer exceed 200% of such executive officer’s Target Bonus.”
2.
This First Amendment shall be and is hereby incorporated in and forms a part of
the Plan.

3.
Except as expressly provided herein, all terms and provisions of the Plan shall
remain in full force and effect.



I hereby certify that the foregoing First Amendment was duly adopted by the
Compensation Committee of the Board of Directors of Integra Lifesciences
Holdings Corporation on February 15, 2017.




Executed on this 15th day of February, 2017.




/s/Richard D. Gorelick    
Richard D. Gorelick
Corporate Vice President, General Counsel, Administration and Secretary









